12/12/2019
        Case                                     EntityFiled
               1:19-cv-02521-JBW-RER Document 38-5      Information
                                                              12/27/19 Page 1 of 2 PageID #: 631




 NYS Department of State

 Division of Corporations


 Entity Information

 The information contained in this database is current through December 11, 2019.

                                      Selected Entity Name: 567 JEROME INC.
                                          Selected Entity Status Information
                          Current Entity Name: 567 JEROME INC.
                                 DOS ID #:        5453951
                         Initial DOS Filing Date: DECEMBER 05, 2018
                                  County:         KINGS
                               Jurisdiction:      NEW YORK
                               Entity Type:       DOMESTIC BUSINESS CORPORATION
                          Current Entity Status: ACTIVE

                                    Selected Entity Address Information
           DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
           C/O SHIRYAK BOWMAN ANDERSON GILL & KODOCHNIKOV LLP
           80-02 KEW GARDENS ROAD
           SUITE 600
           KEW GARDENS, NEW YORK, 11415
                                             Registered Agent
           NONE


                                  This office does not record information regarding the
                                     names and addresses of officers, shareholders or
                                   directors of nonprofessional corporations except the
                                   chief executive officer, if provided, which would be
                                listed above. Professional corporations must include the
                                name(s) and address(es) of the initial officers, directors,
                                        and shareholders in the initial certificate of
                                incorporation, however this information is not recorded
                                       and only available by viewing the certificate.
                                                                                                EXHIBIT 2
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3A78EF2631C1E889AE40A28C99E46C7FAF0B2D1DF2…   1/2
12/12/2019
        Case   1:19-cv-02521-JBW-RER Document 38-5EntityFiled
                                                         Information
                                                               12/27/19 Page 2 of 2 PageID #: 632
                                        *Stock Information

                                     # of Shares Type of Stock $ Value per Share
                                     200           No Par Value

                          *Stock information is applicable to domestic business corporations.

                                                      Name History

                                      Filing Date Name Type   Entity Name
                                     DEC 05, 2018 Actual    567 JEROME INC.

   A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
    State. The entity must use the fictitious name when conducting its activities or business in New York State.

                    NOTE: New York State does not issue organizational identification numbers.

                                               Search Results New Search

          Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                          Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3A78EF2631C1E889AE40A28C99E46C7FAF0B2D1DF2…   2/2
